United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30464
                        Conference Calendar



JOAO LUIS TAVARES,

                                    Petitioner-Appellant,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY; MICHAEL GARCIA; SCOTT
SUTTERFIELD; BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 2:05-CV-243
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Joao Luis Tavares, an immigration detainee, filed a

complaint for declaratory relief and petition for writ of habeas

corpus in the district court seeking release from the federal

detention center in Oakdale, Louisiana.   After the petition was

denied and dismissed by the district court, Tavares gave timely

notice of his appeal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30464
                                -2-

     The Government has filed notice that the immigration

proceedings against Tavares have been terminated and that Tavares

has been released from custody.   Tavares has filed a response to

the notice.   Because the immigration proceedings have been

terminated and Tavares has been released from custody, the case

no longer presents a live case and controversy.   See Spencer v.

Kemna, 523 U.S. 1, 7 (1998).   The appeal is DISMISSED AS MOOT.